United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, WOBURN POST
OFFICE, Woburn, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Heavey, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0546
Issued: March 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 2, 2019 appellant, through counsel, filed a timely appeal from a December 10,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the December 10, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received a $22,992.48 overpayment of compensation
for the period July 1, 2016 through April 28, 2018, for which she was found to be without fault,
because she concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits; (2) whether OWCP properly denied waiver
of recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $200.00 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On June 24, 1998 appellant, then a 47-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, she sustained injuries to her neck, left shoulder and arm
when she stumbled and twisted her foot and body when exiting her truck while in the performance
of duty. She did not stop work. OWCP accepted the claim, assigned OWCP File No. xxxxxx770,
for the condition of cervical and shoulder strain and paid medical expenses associated with this
injury.
On January 30, 1999 appellant filed an occupational disease claim (Form CA-2) attributing
soreness of her upper back and shoulder areas to carrying heavy mail volumes in satchels. She
indicated that she first became aware of her condition and that it was caused or aggravated by
factors of her federal employment on January 23, 1999. OWCP accepted that claim, assigned
OWCP File No. xxxxxx772, for a cervical sprain.4 Appellant stopped work on April 16, 2000 and
has not returned. OWCP accepted her recurrence claim commencing April 16, 2000 and paid her
wage-loss compensation on the daily rolls as of May 20, 2000 and on the periodic rolls as of
January 27, 2001. On August 19, 2003 OWCP expanded the acceptance of appellant’s claim to
include fibromyalgia of the left paracervical and parascapular muscles and chronic pain syndrome.
In Form EN1032s dated July 19, 2016 and July 28, 2017, appellant, through counsel,
informed OWCP that she was in receipt of Social Security Administration (SSA) age-related
retirement benefits.
On May 21, 2018 OWCP received from SSA a May 16, 2018 Federal Employees
Retirement System (FERS)/(SSA) dual benefits calculation form. The form indicated SSA benefit
rates with a FERS offset and without a FERS offset. For July 2016, appellant’s SSA rate with
FERS was $1,544.70 and without FERS was $506.10; for December 2016, appellant’s SSA rate
with FERS was $1,549.30 and without FERS was $507.60; and for December 2017, appellant’s
SSA rate with FERS was $1,580.20 and without FERS was $517.70.5
On May 21, 2018 OWCP utilized SSA’s figures and calculated a monthly FERS offset and
a 28-day FERS offset. For July 1, 2016, it found that the monthly FERS offset was $1,038.60 and
the 28-day FERS offset was $958.71. For December 1, 2016, the monthly FERS offset was

4

OWCP has administratively combined OWCP File Nos. xxxxxx770 and xxxxxx772, with OWCP File No.
xxxxxx772 serving as the master file.
5

The form also noted that appellant had been in receipt of disability benefits from October 2000 through June 2016.

2

$1,041.70 and the 28-day FERS offset was $961.57. For December 1, 2017, the monthly FERS
offset was $1,062.50 and the 28-day FERS offset was $980.77.
In a May 21, 2018 worksheet, OWCP then calculated the overpayment of compensation
by determining the difference between appellant’s SSA amount with and without FERS for each
period, and then multiplying that amount by the number of days in each period. The FERS offset
calculation worksheet indicated that OWCP had utilized the 28-day FERS offset amount for the
153 days from July 1 through November 30, 2015 and found an overpayment of $5,238.65; for the
365 days from December 1, 2016 through November 30, 2017 and found an overpayment of
$12,534.74; and for the 149 days from December 1, 2017 through April 28, 2018 and found an
overpayment of $5,219.09. Using these figures, OWCP calculated that the total overpayment
amount was $22,992.48.
On May 21, 2018 OWCP adjusted appellant’s periodic compensation to reflect the FERS
offset, effective April 29, 2018.
In a letter dated May 22, 2018, OWCP advised appellant that she had been receiving a
prohibited dual benefit from SSA on account of age/retirement since July 1, 2016. It noted that
the SSA had confirmed that a portion of her SSA benefits were attributed to her years of Federal
service as an employee under the FERS retirement program and that portion required an offset of
her FECA compensation benefits. OWCP indicated that the adjustment of appellant’s FECA
benefits to account for her SSA offset would begin with her payment dated May 26, 2018 and
would reflect a new net compensation amount of $1,688.91.
On June 20, 2018 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $22,992.48 because she had received FECA wageloss compensation benefits concurrently with SSA age-related retirement benefits for the period
July 1, 2016 through April 28, 2018. It explained how the overpayment of compensation was
calculated and enclosed its FERS offset calculation worksheet which reflected the total
overpayment of $22,992.48. OWCP further advised appellant that she was with fault in the
creation of the overpayment as she knowingly accepted compensation to which she was not
entitled.6 It requested that she complete an enclosed overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation. Additionally, OWCP notified
appellant that, within 30 days of the date of the letter, she could request a final decision based on
the written record or request a prerecoupment hearing.
On July 20, 2018 appellant, through counsel, requested a prerecoupment hearing on the
issues of fault and possible waiver with OWCP’s Branch of Hearings and Review. He advised
that appellant suffers from dementia and that she was unable to use telephone, drive, or
communicate effectively. Counsel submitted an overpayment recovery questionnaire (Form
OWCP-20), which indicated that she received $1,446.00 from SSA7 and that her checking account
balance was $25,649.95. He noted monthly expenses of $4,525.00. This was comprised of

6

OWCP noted that appellant was aware that she was receiving incorrect compensation as she had noted the receipt
of SSA benefits due to retirement on the EN1032 forms dated July 19, 2016 and July 28, 2017.
7

Appellant’s FECA compensation was not included.

3

rent/mortgage $400.00; $1,000.00 food; $50.00 clothing; $125.00 utilities; other expenses of
$1,950.00 for home health aide, and $1,000.00 for credit card debt.
The prerecoupment hearing was held on November 8, 2018.8 Counsel indicated that
appellant has had dementia and Alzheimer’s disease for many years. Appellant’s living situation
and finances were discussed. Subsequent to the hearing, counsel provided supporting
documentation of her dementia. He advised that appellant has a home health aide who is paid
$536.00 per week for services three days a week, and that on two other days a week she attends
adult day care at a cost of $287.00 per month. Counsel indicated that her food cost included that
of her home health aide and that an occasional cash disbursement was made for lunches outside
her home. The most recent bank statement ending November 16, 2018 showed a balance of
$12,997.41.9
By decision dated December 10, 2018, an OWCP hearing representative finalized the
preliminary determination that appellant received an overpayment of compensation in the amount
of $22,992.48 for the period July 1, 2016 through April 28, 2018 as she had received wage-loss
compensation from OWCP without an appropriate offset for age-related SSA benefits attributable
to FERS. OWCP’s hearing representative reversed the finding of fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment. The hearing representative found
that appellant received $1,829.65 every 28 days from OWCP in addition to her reported $1,446.00
income from SSA benefits, for a total monthly income of $3,275.65. OWCP’s hearing
representative indicated that appellant had monthly expenses of $2,925.00, which included
$400.00 rent, $400.00 food (which was reduced down from the listed $1,000.00 as counsel failed
to provide an explanation), $50.00 clothing, $125.00 utilities, and $1,950.00 for home health aide.
She excluded the $1,000.00 monthly expense for credit card debt as the record was devoid of any
explanation or documentation for the expense. The hearing representative noted that
documentation from November 15, 2018 showed a checking account balance of $12,997.41.
OWCP’s hearing representative concluded that as appellant continued to have assets in the bank,
waiver could not be considered. The hearing representative directed recovery of the overpayment
by deducting $200.00 every 28 days from her continuing compensation payments until the debt
was paid in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.10 Section 8116 limits the right of an employee to receive

8

During the hearing, a matter concerning an overpayment of $30,573.00 from SSA was clarified as resulting from
payment of disability benefits, not age-related retirement benefits.
9

An accounting of appellant’s checking activity for the period November 1 through 15, 2018 indicated: three
checks of $536.00 for “health aide;” $286.83 for “day center;” $50.00 for lawn care; $103.00 for “National Grid;”
$58.44 for life insurance policy; and $300.00 cash for “aide to use on lunches.” Also noted was an external deposit
from the Treasury Department of $1,688.91. The ending balance was noted as $12,997.41.
10

5 U.S.C. § 8102(a).

4

compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.11
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.12 FECA Bulletin No. 97-09 states that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $22,992.48 for the period July 1, 2016 through April 28, 2018
because she concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits.
In its December 10, 2018 decision, OWCP found that an overpayment of compensation
was created for the period July 1, 2016 through April 28, 2018. The overpayment was based on
the evidence received from SSA with respect to age-related retirement benefits paid to appellant.
A claimant cannot receive both FECA compensation for wage-loss and SSA age-related benefits
attributable to federal service for the same period.14 The information provided by SSA indicated
that appellant received SSA age-related retirement benefits that were attributable to federal service
during the period July 1, 2016 through April 28, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of age-based SSA retirement benefits that were attributable to
federal service. The SSA provided the SSA rate with FERS, and without FERS for specific periods
commencing July 1, 2016 through April 28, 2018. OWCP provided its calculations for each
relevant period based on a FERS offset calculation worksheet and in its June 20, 2018 preliminary
overpayment determination. No contrary evidence was provided.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period July 1, 2016 through April 28, 2018 and finds that an overpayment of compensation in the
amount of $22,992.48 was created.15

11

Id. at § 8116.

12

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
13

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

14

5 U.S.C. § 8116(d)(2); see L.W., Docket No. 19-0787 (issued October 23, 2019); J.T., Docket No. 18-1791
(issued May 17, 2019).
15

See L.L., Docket No. 18-1103 (issued March 5, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.16
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.17
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. For an individual with no eligible
dependents the asset base is $6,200.00. The base increases to $10,300.00 for an individual with a
spouse or one dependent, plus $1,200.00 for each additional dependent.18 An individual is deemed
to need substantially all of his or her current income to meet current ordinary and necessary living
expenses if monthly income does not exceed monthly expenses by more than $50.00.19
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse.20
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.21 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.22

16

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.F., Docket No. 19-0054 (issued
June 12, 2019).
17

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

18

20 C.F.R. § 10.436(a)(b). Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment
Determinations, Chapter 6.400.4(a)(2) (September 2018).
19

N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.(a)(3).
20

20 C.F.R. § 10.437(a)(b).

21

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

22

Id. at § 10.438(b).

6

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience.23 It considered her financial information, as indicated in counsel’s statements and
financial evidence submitted, to determine if recovery of the overpayment would defeat the
purpose of FECA or if recovery would be against equity and good conscience.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because she has not shown both that she needs substantially all of her current income to
meet ordinary and necessary living expenses, and, that her assets do not exceed the allowable
resource base. OWCP’s hearing representative noted that she had monthly income which
exceeded monthly expenses and concluded that waiver could not be considered as she continued
to have assets in the bank. Evidence of record reveals that appellant had $12,997.41 in a
checking/savings account, a figure above the allowable resource base of $6,200.00 for an
individual.24 Because her assets exceed the allowable resource base, she has not met the second
prong of the two-prong test of whether recovery of the overpayment would defeat the purpose of
FECA.25
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown, for the reasons noted above, that she would
experience severe financial hardship in attempting to repay the debt or that she relinquished a
valuable right or changed her position for the worse in reliance on the payment which created the
overpayment.26
On appeal counsel argues that recovery of the overpayment would defeat the purpose of
FECA and be against equity and good conscience by causing severe financial hardship in
attempting to repay the debt. While he indicated that appellant’s resources are being rapidly
depleted in order to allow her to remain at home with home health care, the Board has explained
that given the current evidence of record, recovery of the overpayment would not defeat the
purpose of FECA or be against equity and good conscience.
For the foregoing reasons, the Board finds that OWCP properly denied waiver of recovery
of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
23

Id at § 10.436. See also G.L., Docket No. 19-0297 (issued October 23, 2019).

24

See supra note 18.

25

See id.; E.B., Docket No. 19-1443 (issued December 12, 2019).

26

L.D., Docket No. 18-1317 (issued April 17, 2019); William J. Murphy, 41 ECAB 569, 571-72 (1989).

7

amount of the overpayment as the error is discovered his or her attention is called to the same. If
no refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.27
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$200.00 every 28 days from appellant’s continuing compensation payments.
The record supports that, in requiring repayment of the overpayment by deducting $200.00
from appellant’s continuing compensation payments every 28 days, OWCP took into consideration
the financial information she submitted as well as the factors set forth in section 10.441 and found
that this method of recovery would minimize any resulting hardship on appellant.28 OWCP’s
hearing representative found that appellant had sufficient financial resources for more than
ordinary needs.29 She related that appellant received $1,829.65 every 28 days from OWCP, as
well as $1,446.00 per month from SSA for a total monthly income of $3,275.65, while appellant’s
monthly expenses totaled $2,925.00. The hearing representative also noted that appellant’s most
recent bank statement of November 15, 2018 reflected a checking account balance of $12,997.41.
Thus, OWCP’s hearing representative did not abuse her discretion in setting the rate of recovery.30
The Board finds that OWCP properly required recovery of the overpayment from appellant’s
continuing compensation payments at the rate of $200.00 every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$22,992.48 for the period July 1, 2016 through April 28, 2018, for which she was without fault,
because she concurrently received SSA age-related retirement benefits while receiving FECA
benefits. The Board further finds that OWCP properly denied waiver of recovery of the
overpayment and properly required recovery of the overpayment by deducting $200.00 every 28
days from appellant’s continuing compensation payments.

27

20 C.F.R. § 10.441(a); see A.F., supra note 16; Donald R. Schueler, 39 ECAB 1056, 1062 (1988).

28

See id.

29

See D.S., Docket No. 18-1447 (issued July 22, 2019).

30

See T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

8

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

